Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 1 of 12

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

V. 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF DR. MICHELLE CRETELLA, MD, FCP THE PRESIDENT OF
THE COLLEGE OF PEDIATRICIANS

 

I, Michelle Cretella, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:

1. Iam the President of the American College of Pediatricians. I am a retired board certified
general pediatrician with a special interest in adolescent mental and sexual health. I am a retired
medical doctor who practiced pediatric medicine in the states of Connecticut, Virginia and

Rhode Island between 1994 and 2013. Ihave been certified by the American Board of Pediatrics

since October 1997.!

 

'T graduated from the University of Connecticut School of Medicine in 1994; completed my
internship and residency in general Pediatrics with honors at Connecticut Children’s Medical
Center in 1997, and completed a College Health Fellowship at the University of Virginia Health
Center in 1999. I have served on the Board of the American College of Pediatricians since 2005
during which time I also Chaired the Adolescent Sexuality Committee, the Pediatric
Psychosocial Development Committee and the Scientific Policy Committee. From 2010-2015 I
served on the Board of Directors for the Alliance for Therapeutic Choice and Scientific Integrity
(formerly the National Association for Research and Therapy of Homosexuality or NARTH). I
continue to serve on the Medical Committee of the Alliance for Therapeutic Choice. My full
time position as President of the American College of Pediatricians began in April of 2015.
Avocations include personal training, youth ministry and serving as a certified abstinence
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 2 of 12

2. In addition to being the President of the American College of Pediatricians, I served on the
Board of Directors of the Alliance for Therapeutic Choice and Scientific Integrity (formerly the
National Association for Research and Therapy of Homosexuality or NARTH) from 2010-2015,
and continue to serve on the Medical Committee of the Alliance for Therapeutic Choice.

3. [have conducted a review of the scientific literature regarding whether sexual orientation is
changeable or immutable, and what follows are my findings and conclusions:

The Scientific and Medical Literature Demonstrates that Sexual Attractions Are Fluid

4. Ronald Bayer in his well researched book, Homosexuality and American Psychiatry: The
Politics of Diagnoses, notes that in reviewing the history of debate in both the American
Psychiatric Association and the American Psychological Association, it is clear that the decision
to remove homosexuality from the Diagnostic and Statistical Manual of Mental Disorders (DSM
ID) was never based on any new science concerning homosexuality or any re-evaluation of the
current research at that time. Instead, the impetus for removal was political pressure from
homosexual activists and the desire to decrease discrimination and harassment sustained by gay-
identified individuals. Bayer essentially states that the declassification of homosexuality from the
list of mental disorders should not be viewed as a “proximation of scientific truth” but rather as
“an action demanded by the ideological temper of the times.”

5. Accordingly, Dr. Judd Marmor, a past president of the American Psychiatric Association who
was instrumental in removing homosexuality from the DSM II, acknowledged that
homosexuality had multiple roots and was in fact malleable. Even after homosexuality was

removed from the DSM II as a diagnosis he stated, "The fact that most homosexual preferences

 

educator for my local Catholic school. I live in Rhode Island with my husband of twenty-two
years and our four children.

? Bayer, Ronald. Homosexuality and American Psychiatry: The Politics of Diagnoses, Princeton
U. Press (1987), p.4
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 3 of 12

are probably learned and not inborn means that, in the presence of strong motivation to change,
they are open to modification, and clinical experience confirms this."

6. Decades of research and clinical experience confirms that homosexuality is not a biologically
determined trait like race. Environment - who we interact with and how, and the culture at large -
play a major role in forming one's sexual orientation. Sexual orientation is not fixed at birth but
rather is environmentally shaped and unfolds slowly across childhood, adolescence and even into
adulthood for some individuals.* Francis Collins, MD, former director of the Human Genome
Project and current director of the NIH, has concluded that “there is an inescapable component of
heritability to many human behavioral traits. For virtually none of them is heredity ever close to

predictive.” Regarding homosexuality, he states “sexual orientation is genetically influenced but

not hardwired by DNA ... whatever genes are involved represent predispositions, not

 

3 Mamnor, J. Homosexual Behavior: A Modern Reappraisal. New York: Basic Books, 1980, p.
276-277.

“ Whitehead, Neil. My Genes Made Me Do It! accessed 5/6/13 from
http://www.mygenes.co.nz/download.htm; Langstrom, N, Rahman Q, Carlstrom, E, Lichtenstein,
P. (2008). Genetic and environmental effects on same- sexual behavior: A population study of
twins in Sweden. Archives of Sexual Behavior, DOI 10.1007/s10508-008- 9386-1; Santilla P,
Sandnabba NK, Harlaar N, Varjonen M, Alanko K, von der Pahlen B. (2008). Potential for
homosexual response is prevalent and genetic. Biological Psychology, 77, 102-105; Bailey, J.M.,
Dunne, M.P., & Martin, N.G. (2000). Genetic and environmental influences on sexual
orientation and its correlates in an Australian twin sample. Journal of Personality and Social
Psychology, 78 (3), 524-536; Bearman, P.S., & Bruckner, H. (2002). Opposite-sex twins and
adolescent same-sex attraction. American Journal of Sociology, 107 (5), 1179-1205; Frisch, M.
& Hviid, A. (2006). Childhood family correlates of heterosexual and homosexual marriages: A
national cohort study to two million Danes. Archives of Sexual Behavior, 35, 533-547. Satinover,
Jeffery. “How Might Homosexuality Develop? Putting the Pieces Together.”
http://www.narth.com/docs/pieces.html; Whitehead, Neil “2002 Study Shows The Importance of
Social Factors, Cannot Detect Genetic Factors in SSA.” http://www.narth.com/docs/detect.html
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 4 of 12

predeterminations.”* Environment and free will decisions interact with these predispositions and
play an important role in the development of same-sex attraction (SSA). In 2008 the American
Psychological Association noted that a majority of researchers agree that sexual orientation
develops from a combination of environmental and biological influences.© The debate concerns
whether or not change of sexual orientation is enduring or even possible.

7. Homosexuality affirming researchers believe that inborn biological factors trump any
environmental contribution. Therefore, they consider sexual orientation to be immutable. These
researchers and therapists view SSA as a normal variant of human sexual development. Any
effort to alter or eliminate SSA is equated with trying to change a person’s ethnicity.
Homosexuality affirming therapists therefore oppose re-orientation therapy in all cases, arguing
that those who are ambivalent about their same-sex attractions actually suffer from “internalized
homophobia” and require counseling that will allow them to accept their innate homosexuality.
However, as noted above, the scientific literature does not support this innate/essentialist view of
homosexuality.

8. Consequently, other researchers maintain that science tells a very different story — one of
minimal biological influence, and a high degree of sexual fluidity. They argue that an objective
review of the data strongly suggests that unwanted SSA is changeable for many who desire that

outcome. These therapists consider all SSA to be a developmental psychosexual adaptation.

 

* Collins F. The Language of God: A Scientist Presents Evidence for Belief. New York. Free
Press. 2007 (p.260)

® American Psychological Association 2008 Task Force Report on the origins of homosexuality
accessed May 14, 2013 from: http://www.apa.org/topics/sexuality/orientation.aspx, p. 4.
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 5 of 12

They are also united in the defense of a client's right to informed consent and self
determination.”*

9. This divergence of opinion regarding homosexuality and sexual orientation change efforts is
recognized in some current medical textbooks, including the 2009 edition of Essential
Psychopathology and Its Treatment. On page 468 of this text the current science regarding the
nature of homosexuality and its fluidity is summarized as follows:

“While many mental health care providers and professional associations have expressed
considerable skepticism that sexual orientation could be changed through psychotherapy
and also assumed that therapeutic attempts at reorientation would produce harm, recent
empirical evidence demonstrates that homosexual orientation can indeed be

therapeutically changed in motivated clients and that reorientation therapy does not

produce emotional harm.”

Adventitious Change

10. Before reviewing some of the literature regarding therapeutic attempts to change sexual
orientation, it is appropriate to note the evidence for spontaneous change of sexual orientation.
The American Psychiatric Association acknowledges the existence of sexual fluidity: "Some
people believe that sexual orientation is innate and fixed; however, sexual orientation develops
across a person’s lifetime. Individuals may become aware at different points in their lives that

they are heterosexual, gay, lesbian, transgender, or bisexual.""° That enduring change of sexual

 

’ Satinover, Jeffery. Homosexuality and the Politics of Truth. Baker Book House Company,
Grand Rapids, MI,1996.

8 Nicolosi, J. and Nicolosi, L. A Parent’s Guide to Preventing Homosexuality. Intervarsity Press,
Downers Grove, IL, 2002.

® Maxmen, J. S., et al. (2009). Essential Psychopathology and its Treatment, 3rd edition, New
York: Norton and Co.

'° American Psychiatric Association 2008 On-line Fact Sheet Regarding FAQs about sexual
orientation available at: http://www.psychiatry.org/mental-health/people/lgbt-sexual-orientation
(accessed May 17, 2013).
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 6 of 12

attractions and behaviors may occur adventitiously has been recognized and documented for
decades.’’ In his book My Genes Made Me Do It! A scientific look at Sexual Orientation, Dr.
Neil Whitehead writes extensively about this point, noting that: “Neutral academic surveys show
there is substantial change. About half of the homosexual/bisexual population (in a
non-therapeutic environment) moves towards heterosexuality over a lifetime. About 3% of the
present heterosexual population once firmly believed themselves to be homosexual or bisexual.
Sexual orientation is not set in concrete.”'” This has been well documented among women in
recent years by Drs. Lisa Diamond, Elisabeth Thompson and Elizabeth Morgan."

11. Additionally, the period of adolescence is well recognized for its sexual fluidity and
instability of same-sex attractions. The most detailed studies to date regarding spontaneous
change in sexual orientation in adolescents were conducted in 2007 and 2010. The first, by
Savin-Williams and Ream, is a very large longitudinal study that documented changes in
attraction so great even between the ages of 16 and 17 that the authors questioned whether the
concept of sexual orientation had any meaning for adolescents with same-sex attractions.
Seventy-five percent of adolescents who had some initial same-sex attraction between the ages
of 17-21 changed to experience opposite sex attraction only.'* The second highly detailed study

demonstrating significant change away from same-sex attractions in adolescents involved an

 

"' Whitehead, Neil. My Genes Made Me Do It — Homosexuality and the Scientific Evidence.
Retrieved on 2/26/13: http://www.mygenes.co.nz/.

"? Ibid. Retrieved on 2/26/13: http://www.mygenes.co.nz/.

'? Diamond, Lisa. Sexual Fluidity: Understanding Women's Love and Desire, 2009, Harvard
University Press; Elisabeth Morgan Thompson and Elizabeth M. Morgan, “Mostly Straight
Young Women: Variations in Sexual Behavior and Identity Development.” Developmental
Psychology, 2008, 44 (1), 15-21

“* Savin-Williams, R. C., & Ream, G. L. (2007), Prevalence and Stability of Sexual Orientation
Components During Adolescence and Young Adulthood, Archives of Sexual Behavior, 36,
385-394.
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 7 of 12

enormous sample of 13,840 youth and was published by Ott et. al. in 2010. Of those initially
"unsure" of their sexual orientation, 66% ended exclusively heterosexual.’°

Assisted Change
12. It stands to reason that if spontaneous change of sexual orientation occurs, then at least some
of those who are motivated to seek therapeutically assisted change should succeed. Most therapy
utilized to alleviate same-sex attractions involves conventional therapeutic approaches. Thus,
several different psychological approaches to help someone overcome SSA are in use in today's
psychiatric community. Although opponents of the therapy attempt to lump all processes used
simply as "reparative/conversion therapy", in fact, there is no one therapeutic model used and the
modalities practiced involve conventional therapeutic approaches. For example, some may
utilize a purely psychoanalytic approach, others use psychodynamic methods, cognitive
behavioral therapy (CBT), Emotionally Focused therapy (EFT), Eye Movement Desensitization
and Reprocessing (EMDR), non--aversive classical conditioning, assertiveness training and
social skill building, and others. There are also at least two sets of ethical guidelines for mental

health professionals regarding how to proceed with sexual orientation change efforts. 7

 

8 Ott, M. Q., Corliss, H. L., Wypij, D., Rosario, M., & Austin, S. B. (2010), Stability and
Change in Self-Reported Sexual Orientation Identity in Young People: Application of Mobility
Metrics, Archives of Sexual Behavior

‘© Throckmorton, W. and Jones, S. "Sexual Identity Therapy: Guidelines for Managing Sexual
Identity Conflicts" accessed May 14, 2013 from
http://www.drthrockmorton.com/sexualidentitytherapyframework0506.pdf, and NARTH
Practice Guidelines for the Treatment of Unwanted Same-Sex Attractions and Behavior,"
accessed May 14, 2013 from
http://www.scribd.com/doc/115508811/NARTH-Practice-Guidelines
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 8 of 12

13. That a diversity of therapeutic approaches are successfully employed reflects the fact that all
therapy is concerned with behavioral and attitudinal change of some kind. Consequently, it is not
surprising that the success rates for change of orientation are in the same range of success rates
for treating other similar behavioral challenges. For example, the overall success rate for
Alcoholics Anonymous is a mere 25 percent,’ and the composite success rate for rehabilitating
criminal behavior, for example, is at best 40 percent.'® Regarding change of sexual orientation,
Dr. Judd Marmor said "There is little doubt that a genuine shift in preferential sex object can and
does take place in somewhere between 20 and 50 percent of patients with homosexual behavior
who seek psychotherapy with this end in mind."’? Similarly, Dr. Jeffrey Satinover, a noted
psychiatrist, researcher, and author of Homosexuality and the Politics of Truth, reviewed the
scientific literature regarding sexual orientation change efforts and found a composite success
rate of 50%.”° Factors that predict success have also been identified. These include seeking
treatment prior to initiating homosexual activity, age under 35, the presence of past or coexisting
heterosexual attractions, a high motivation to change, and working with a therapist who believes

that change is possible, are all associated with a greater likelihood of success.”!

 

‘’ Whitehead, Neil My Genes Made Me Do It! p. 247 accessed May 14, 2013 from
http://www.mygenes.co.nz/download.htm

‘® Cummings, Nicholas and Wright, Rogers [eds.] Destructive Trends in Mental Health: The
Well-Intentioned Path To Harm. Routledge, NY (2005) p. Xxvii.

‘? Marmor, J. (1975) "Homosexuality and Sexual Orientation Disturbance" in A. Freedman, H.
Kaplan and B. Sadock (eds.) Comprehensive Textbook of Psychiatry II (2d ed.) Baltimore,
Lippincott Williams and Wilkins, p. 151.

2° Satinover, Jeffery. Homosexuality and the Politics of Truth. Baker Book House Company,
Grand Rapids, MI,1996 (Table 7, p. 186).

21 Kaplan, H. and Sadock, B., Synopsis of Psychiatry Behavioral Sciences Clinical Psychiatry,
sixth edition, Williams & Wilkins, 1991 (p. 752).
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 9 of 12

14. In 1998, Dr. Warren Throckmorton conducted an extensive review of reorientation reports
published in the Journal of Mental Health. He documented that multiple forms of standard,
ethical therapeutic interventions had successfully effected change of sexual orientation, and
confirmed that the possibility for successful change exists at all ages.** Throckmorton reaffirmed
these findings seven years later in 2002 concluding, "My literature review contradicts the
policies of major mental health organizations because it suggests that sexual orientation, once
thought to be an unchanging sexual trait, is actually quite flexible for many people, changing as a
result of therapy for some, ministry for others, and spontaneously for still others."”?

15. Possibly the most impressive study of change, due to the large number of subjects studied
and to the many facets of sexual orientation investigated, is that published by Dr. Robert Spitzer
in 2003. In 1973, Dr. Spitzer was instrumental in declassifying homosexuality as a mental
disorder and today remains a “gay rights” supporter. For decades he firmly believed that change
of orientation was impossible. In 2003, after studying a group of 200 “ex-gay” men and women,
he reversed his stance. All participants gave evidence of achieving degrees of long-term change
in their sexual orientation up to and including complete heterosexuality without suffering any
negative consequences from therapy.”

16. Shortly after publication, Dr. Hershberger, a researcher highly skeptical of change therapies,

questioned the legitimacy of the subjects’ responses in the Spitzer study and decided to subject

 

2 Throckmorton, Warren “Attempts to Modify Sexual Orientation: A Review of Outcome
Literature and Ethical Issues.” Journal of Mental Health. Vol. 20, October 1998 (pp. 283-304).
http://www.narth.com/docs/attemptstomodify.html

?3 Throckmorton, Initial Empirical and Clinical Findings Concerning the Change Process for
Ex-Gays, Professional Psychology: Research and Practice, Vol. 33 (June, 2002), p. 242-8. See
also Gay to Straight Research Published in APA Journal,
http:www.narth.com/docs/throckarticle.html.

4 Spitzer, Robert L., “Can Some Gay Men and Lesbians Change Their Sexual Orientation?,”
Archives of Sexual Behavior, Vol. 32, No. 5, Oct. 2003: 403-417.
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 10 of 12

the data to a Guttman scalability analysis to answer this question. The Guttman test is a
scalagram that is used to determine where or not reported changes occur in a cumulative, orderly
fashion.

17. Following this analysis, Hershberger concluded, “The orderly, law-like pattern of changes in
homosexual sexual behavior, homosexual self-identification, and homosexual attraction and
fantasy observed in Spitzer’s study is strong evidence that reparative therapy can assist
individuals in changing their homosexual orientation to a heterosexual orientation. Now it is up
to those skeptical of reparative therapy to provide strong evidence to support their position. In

my opinion, they have yet to do so.””°

18. Despite Dr. Spitzer's "apology" to the homosexual community for publishing this study,”
there has been no new data to contradict his original results. Dr. Spitzer's research remains
scientifically sound, and his original conclusion - that some highly motivated individuals with
unwanted homosexual attractions can change - still stands.”” This is why Dr. Kenneth Zucker,

editor of the Archives of Sexual Behavior, never published an official retraction of Spitzer's

study.

 

? Fx-gay Research: Analyzing the Spitzer Study and Its Relationship to Science, Religion,
Politics, and Culture was edited by Jack Drescher and Kenneth Zucker (2006, Harrington Park
Press, an Imprint of Haworth Press, Inc.) as cited at:

http://narth.com/2010/1 1/yet-another-attempt-to-discredit-the-spitzer-study-fails/ (accessed
5/9/13)

76 Benedict Carey, "Psychiatry Giant Sorry for Backing Gay ‘Cure,"" Health Section, New York
Times (May 18, 2012), accessed July 1, 2012, at
www.nytimes.com/2012/05/19/health/dr-robert-l-spitzer-noted-psychiatrist-
apologizes-for-study-on-gay-cure. html?pagewanted=all.

77 Rosik, Christopher. "Spitzer's 'Retraction': What Does It Really Mean?" (June 1, 2012).
Accessed July 1, 2012, at http://narth.com/2012/06/2532.

 
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 11 of 12

19. In 2007, Drs. Jones and Yarhouse published a long-term study of a cohort of “ex-gays” who
participated in religiously mediated therapy to change their sexual orientation. Jones and
Yarhouse established through a scientific, longitudinal study that change of sexual orientation is
possible for some individuals through involvement in religious ministries, and that the attempt to
change on average does not appear harmful.”®

20. In 2010, Elan Karten examined the sexual reorientation experiences of a convenience sample
of 117 men using a survey-based correlational design. His study, like Spitzer's, finds that change
occurs on a continuum: ranging from the elimination of homosexual attractions to the
diminishing/management of homosexual attractions. Significantly, on average, the men in this
study reported positive changes w/ respect to psychological well-being as a result of their change
efforts. In particular, 100% of the men reported increases in self-esteem and 99.1% in social
functioning, while 92.3% reported decreases in depression, 72.6% in self--harmful behavior,
58.9% in suicidal ideation & attempts, and 35.9% in alcohol and substance abuse.”’ These
findings of satisfaction with and benefitting in a variety of ways from sexual orientation change

efforts replicates those of an earlier study by Drs. Nicolosi, Byrd and Potts.*”

 

78 Jones, Stanton and Mark Yarhouse, Ex-Gays? A Longitudinal Study Of Religiously Mediated
Change in Sexual Orientation. Intervarsity Press, Downers Grove, IL, 2007. See also their more
recent article: Stanton L. Jones & Mark A. Yarhouse (2011), "A longitudinal study of attempted
religiously -mediated sexual orientation change" Journal of Sex and Marital Therapy, Vol. 37,
404-42

7° Karten, E. Y, & Wade, J. C. (2010). Sexual orientation change efforts in men: A client
perspective. Journal of Men’s Studies. 18, 84-102.

° Nicolosi, J., Byrd, A. D., & Potts, R. W. (2000). Retrospective self-reports of changes in
homosexual orientation: A consumer survey of conversion therapy clients. Psychological
Reports, 86, 1071-1088.
Case 1:20-cv-01630-JEB Document 30-6 Filed 07/14/20 Page 12 of 12

21. In summary, while sexual attractions may not be consciously chosen, one can choose what to
do with these attractions once recognized. No one is “born gay.” Biological and environmental
influences may be fostered or foiled. Therefore, SSA is indeed changeable to varying degrees for
many - but not all - who desire this outcome. Sexual orientation change efforts including gender
affirming processes are no different from any other psychological therapy. Every form of therapy
is an attempt to affect attitudinal and behavioral change of some sort. No therapy - whether
pharmacologic, surgical or psychological - is without risk of harm. No therapy has a 100%
guarantee of success. Parents, psychosocially mature adolescents and adults have the nght to
make informed healthcare decisions based on accurate and unbiased information.

22. I attest under the penalty of perjury that the above mentioned statements are true and

accurate.

Ue / ff LL
ithelle A. Cretefla, M.D.

 
